[formofindemnification001.jpg]
INDEMNIFICATION AGREEMENT by and between ADT INC. and [] as Indemnitee Dated as
of []



--------------------------------------------------------------------------------



 
[formofindemnification002.jpg]
TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS
.................................................................................................2
ARTICLE 2 INDEMNITY IN THIRD-PARTY PROCEEDINGS
...................................7 ARTICLE 3 INDEMNITY IN PROCEEDINGS BY OR IN
THE RIGHT OF THE COMPANY
.......................................................................................................7
ARTICLE 4 INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY
SUCCESSFUL ......................................................8 ARTICLE 5
INDEMNIFICATION FOR EXPENSES OF A WITNESS.........................8 ARTICLE 6
ADDITIONAL INDEMNIFICATION, HOLD HARMLESS AND EXONERATION RIGHTS
.............................................................................9
ARTICLE 7 CONTRIBUTION IN THE EVENT OF JOINT LIABILITY ....................9
ARTICLE 8
EXCLUSIONS................................................................................................10
ARTICLE 9 ADVANCES OF EXPENSES; SELECTION OF LAW FIRM .................11
ARTICLE 10 PROCEDURE FOR NOTIFICATION; DEFENSE OF CLAIM; SETTLEMENT
..............................................................................................12
ARTICLE 11 PROCEDURE UPON APPLICATION FOR INDEMNIFICATION ......13 ARTICLE 12
PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS .......14 ARTICLE 13 REMEDIES OF
INDEMNITEE ..................................................................16
ARTICLE 14 SECURITY
.....................................................................................................18
ARTICLE 15 NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; PRIMACY OF
INDEMNIFICATION; SUBROGATION ........................18 ARTICLE 16 ENFORCEMENT
AND BINDING EFFECT .............................................21 ARTICLE 17
MISCELLANEOUS
......................................................................................21
i



--------------------------------------------------------------------------------



 
[formofindemnification003.jpg]
INDEMNIFICATION AGREEMENT INDEMNIFICATION AGREEMENT, dated effective as of []
(this “Agreement”), by and between ADT Inc., a Delaware corporation (the
“Company”), and [] (“Indemnitee”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in Article 1.
WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company; WHEREAS, in
order to induce Indemnitee to provide or continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the fullest extent permitted by law;
WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company; WHEREAS, the Company’s Certificate of Incorporation
(as the same may be amended and/or restated from time to time, the “Certificate
of Incorporation”) requires indemnification of the officers and directors of the
Company, and Indemnitee may also be entitled to indemnification pursuant to
applicable provisions of the Delaware General Corporation Law (“DGCL”); WHEREAS,
the Certificate of Incorporation and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts providing for indemnification may be entered into
between the Company and members of the board of directors of the Company (the
“Board”), executive officers and other key employees of the Company; WHEREAS,
this Agreement is a supplement to and in furtherance of the Certificate of
Incorporation and any resolutions adopted pursuant thereto and shall not be
deemed a substitute therefor nor to diminish or abrogate any rights of
Indemnitee thereunder (regardless of, among other things, any amendment to or
revocation of governing documents or any change in the composition of the Board
or any Corporate Transaction); and WHEREAS, Indemnitee will serve or continue to
serve as a director, officer or key employee of the Company for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders his or her
resignation or is otherwise terminated by the Company. NOW, THEREFORE, in
consideration of the promises and the covenants contained herein, the Company
and Indemnitee do hereby covenant and agree as follows:



--------------------------------------------------------------------------------



 
[formofindemnification004.jpg]
ARTICLE 1 DEFINITIONS As used in this Agreement: 1.1. “Affiliate” shall have the
meaning set forth in Rule 405 under the Securities Act of 1933, as amended (as
in effect on the date hereof). 1.2. “Agreement” shall have the meaning set forth
in the preamble. 1.3. “Beneficial Owner” and “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act (as in effect on the
date hereof). 1.4. “Board” shall have the meaning set forth in the recitals.
1.5. “By-Laws” shall mean the Company’s By-Laws (as the same may be amended
and/or restated from time to time). 1.6. “Certificate of Incorporation” shall
have the meaning set forth in the recitals. 1.7. “Change in Control” shall mean,
and shall be deemed to occur upon the earliest to occur after the date of this
Agreement of any of the following events: (a) Acquisition of Stock by Third
Party. Any Person other than a Permitted Holder is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding Voting
Securities, unless (i) the change in the relative Beneficial Ownership of the
Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors or (ii) such acquisition was approved in advance by
the Continuing Directors and such acquisition would not constitute a Change in
Control under part (c) of this definition; (b) Change in Board of Directors.
Individuals who, as of the date hereof, constitute the Board, and any new
director whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
a majority of the directors then still in office who were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended by the directors referred to in this clause (b)
(collectively, the “Continuing Directors”), cease for any reason to constitute
at least a majority of the members of the Board; (c) Corporate Transactions. The
effective date of a reorganization, merger or consolidation of the Company (in
each case, a “Corporate Transaction”), 2



--------------------------------------------------------------------------------



 
[formofindemnification005.jpg]
unless following such Corporate Transaction: (i) all or substantially all of the
individuals and entities who were the Beneficial Owners of Voting Securities of
the Company immediately prior to such Corporate Transaction beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding Voting Securities of the Company or other Person resulting from such
Corporate Transaction (including, without limitation, a corporation or other
Person that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership of Voting
Securities immediately prior to such Corporate Transaction; (ii) no Person
(excluding any corporation resulting from such Corporate Transaction or the
Permitted Holders) is the Beneficial Owner, directly or indirectly, of 50% or
more of the combined voting power of the then outstanding Voting Securities of
the Company or other Person resulting from such Corporate Transaction, except to
the extent that such ownership existed prior to such Corporate Transaction; and
(iii) at least a majority of the board of directors of the Company or other
Person resulting from such Corporate Transaction were Continuing Directors at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Corporate Transaction; or (d) Other Events. The
approval by the stockholders of the Company of a plan of complete liquidation or
dissolution of the Company or the consummation of an agreement or series of
related agreements for the sale or other disposition, directly or indirectly, by
the Company of all or substantially all of the Company’s assets, other than such
sale or other disposition by the Company of all or substantially all of the
Company’s assets to a Person, at least 50% of the combined voting power of the
Voting Securities of which are Beneficially Owned by (i) the stockholders of the
Company immediately prior to such sale or (ii) the Permitted Holders. 1.8.
“Company” shall have the meaning set forth in the preamble and shall also
include, in addition to the resulting corporation or other entity, any
constituent corporation (including, without limitation, any constituent of a
constituent) absorbed in a consolidation or merger that, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, manager, managing member, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation or other
entity as Indemnitee would have with respect to such constituent corporation if
its separate existence had continued. 1.9. “Continuing Directors” shall have the
meaning set forth in Section 1.7(b). 1.10. “Corporate Status” shall describe the
status as such of a person who is or was a director, officer, trustee, general
partner, manager, managing 3



--------------------------------------------------------------------------------



 
[formofindemnification006.jpg]
member, fiduciary, employee or agent of the Company or of any other Enterprise
which such person is or was serving at the request of the Company. 1.11.
“Corporate Transaction” shall have the meaning set forth in Section 1.7(c).
1.12. “Delaware Court” shall mean the Court of Chancery of the State of
Delaware. 1.13. “DGCL” shall have the meaning set forth in the recitals. 1.14.
“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee. 1.15. “Enterprise” shall mean the Company and any other corporation,
constituent corporation (including, without limitation, any constituent of a
constituent) absorbed in a consolidation or merger to which the Company (or any
of its wholly owned Subsidiaries) is a party, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, general partner, manager, managing member, fiduciary, employee
or agent. 1.16. “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended. 1.17. “Expenses” shall include all reasonable and documented costs,
expenses and fees, including, but not limited to, attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in,
settling or negotiating for the settlement of, responding to or objecting to a
request to provide discovery in, or otherwise participating in, any Proceeding.
Expenses also shall include expenses incurred in connection with any appeal
resulting from any Proceeding, including, without limitation, the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent and any federal, state, local or foreign
taxes imposed on the Indemnitee as a result of the actual or deemed receipt of
any payments under this Agreement. Expenses, however, shall not include amounts
paid in settlement by Indemnitee or the amount of judgments, fines or penalties
against Indemnitee. 1.18. “Indemnification Arrangements” shall have the meaning
set forth in Section 15.2. 1.19. “Indemnitee” shall have the meaning set forth
in the preamble. 4



--------------------------------------------------------------------------------



 
[formofindemnification007.jpg]
1.20. “Indemnitee-Related Entities” shall mean any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company, any other Enterprise controlled by the
Company or the insurer under and pursuant to an insurance policy of the Company
or any such controlled Enterprise) from whom an Indemnitee may be entitled to
indemnification or advancement of expenses with respect to which, in whole or in
part, the Company or any other Enterprise controlled by the Company may also
have an indemnification or advancement obligation. 1.21. “Independent Counsel”
shall mean a law firm, or a person admitted to practice law in any state of the
United States or the District of Columbia who is a member of a law firm, that is
of outstanding reputation, experienced in matters of corporation law and neither
is as of the date of selection of such firm, nor has been during the period of
three years immediately preceding the date of selection of such firm, retained
to represent: (a) the Company or Indemnitee in any material matter (other than
with respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements); or (b) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto. For purposes of
this definition, a “material matter” shall mean any matter for which billings
exceeded or are expected to exceed $100,000. 1.22. “Permitted Holder” shall mean
Prime Security Services TopCo Parent, L.P., Prime Security Services TopCo Parent
GP, LLC, AP VIII Prime Security Services Holdings, L.P., AP VIII Prime Security
Services Management, LLC, AP VIII Prime Security LP, Apollo Management, L.P.,
Apollo Management GP, LLC, Apollo Management Holdings, L.P., Apollo Management
Holdings GP, LLC, Leon Black, Joshua Harris, Marc Rowan and their respective
Affiliates and Related Parties. 1.23. “Person” shall have the meaning set forth
in Sections 13(d) and 14(d) of the Exchange Act (as in effect on the date
hereof); provided, however, that the term “Person” shall exclude: (a) the
Company; (b) any Subsidiaries of the Company; and (c) any employee benefit plan
of the Company or a Subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of a
Subsidiary of the Company or of a corporation or other entity owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company. 5



--------------------------------------------------------------------------------



 
[formofindemnification008.jpg]
1.24. “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, including, without limitation, any and all
appeals, whether brought by or in the right of the Company or otherwise and
whether of a civil (including, without limitation, intentional or unintentional
tort claims), criminal, administrative or investigative nature, whether formal
or informal, in which Indemnitee was, is, will or might be involved as a party
or otherwise by reason of the fact that Indemnitee is or was a director or
officer or key employee of the Company, by reason of any action taken by or
omission by Indemnitee, or of any action or omission on Indemnitee’s part while
acting as a director or officer or key employee of the Company, or by reason of
the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, trustee, general partner, managing member, fiduciary,
employee or agent of any other Enterprise; in each case whether or not acting or
serving in such capacity at the time any liability or expense is incurred for
which indemnification, reimbursement or advancement of expenses can be provided
under this Agreement or Section 145 of the DGCL; including any proceeding
pending on or before the date of this Agreement but excluding any proceeding
initiated by Indemnitee to enforce Indemnitee’s rights under this Agreement or
Section 145 of the DGCL. 1.25. “Related Party” shall mean, with respect to any
Person, (a) any controlling stockholder, controlling member, general partner,
Subsidiary, spouse or immediate family member (in the case of an individual) of
such Person, (b) any estate, trust, corporation, partnership or other entity,
the beneficiaries, stockholders, partners or owners of which consist solely of
one or more Permitted Holders and/or such other Persons referred to in the
immediately preceding clause (a), or (c) any executor, administrator, trustee,
manager, director or other similar fiduciary of any Person referred to in the
immediately preceding clause (b), acting solely in such capacity. 1.26. “Section
409A” shall have the meaning set forth in Section 17.2. 1.27. “Subsidiary” with
respect to any Person, shall mean any corporation or other entity of which a
majority of the voting power of the voting equity securities or equity interest
is owned, directly or indirectly, by that Person. 1.28. “Voting Securities”
shall mean any securities of the Company (or a surviving entity as described in
the definition of a “Change in Control”) that vote generally in the election of
directors (or similar body). 1.29. References to “fines” shall include any
excise tax or penalty assessed on Indemnitee with respect to any employee
benefit plan; references to “other enterprise” shall include employee benefit
plans; references to “serving at the request of the Company” shall include,
without limitation, any service as a director, officer, employee, agent or
fiduciary of the Company which imposes duties on, or 6



--------------------------------------------------------------------------------



 
[formofindemnification009.jpg]
involves services by, such director, officer, employee, agent or fiduciary with
respect to an employee benefit plan, its participants or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan, Indemnitee shall be deemed to have acted in a manner “not opposed
to the best interests of the Company” as referred to in this Agreement. 1.30.
The phrase “to the fullest extent not prohibited by (and not merely to the
extent affirmatively permitted by) applicable law” shall include, but not be
limited to: (a) to the fullest extent authorized or permitted by the provision
of the DGCL that authorizes or contemplates additional indemnification by
agreement, or the corresponding provision of any amendment to or replacement of
the DGCL and (b) to the fullest extent authorized or permitted by any amendments
to or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors. ARTICLE 2 INDEMNITY IN THIRD-PARTY PROCEEDINGS Subject to Article 8,
the Company shall indemnify, hold harmless and exonerate Indemnitee in
accordance with the provisions of this Article 2 if Indemnitee is, was or is
threatened to be made a party to or a participant (as a witness or otherwise) in
any Proceeding, other than a Proceeding by or in the right of the Company to
procure a judgment in its favor. Subject to Article 8, to the fullest extent not
prohibited by applicable law, Indemnitee shall be indemnified against all
Expenses, judgments, fines, penalties and, subject to Section 10.3, amounts paid
in settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company and, in the case of
a criminal Proceeding, had no reasonable cause to believe that such conduct was
unlawful. No indemnification for Expenses shall be made under this Article 2 in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged (and not subject to further appeal) by a court of competent
jurisdiction to be liable to the Company, except to the extent that the Delaware
Court or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification. ARTICLE 3 INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE
COMPANY Subject to Article 8, the Company shall indemnify, hold harmless and
exonerate Indemnitee in accordance with the provisions of this Article 3 if
Indemnitee is, was or is threatened to be made a party to or a participant (as a
witness or otherwise) in any Proceeding by or in the right of the Company to
procure a judgment in its favor. Subject to Article 8, to the fullest extent not
prohibited by (and not merely to the extent affirmatively permitted by) 7



--------------------------------------------------------------------------------



 
[formofindemnification010.jpg]
applicable law, Indemnitee shall be indemnified, held harmless and exonerated
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification for Expenses shall be made under this Article 3 in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged (and not subject to further appeal) by a court of competent
jurisdiction to be liable to the Company, except to the extent that the Delaware
Court or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification. ARTICLE 4 INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY
OR PARTLY SUCCESSFUL Notwithstanding any other provisions of this Agreement, to
the extent that Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall
indemnify, hold harmless and exonerate Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. For the avoidance of doubt, if Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, then the Company
shall indemnify, hold harmless and exonerate Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each resolved claim, issue or matter, whether or not Indemnitee
was wholly or partly successful; provided that Indemnitee shall only be entitled
to indemnification for Expenses with respect to unsuccessful claims under this
Article 4 to the extent Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, in the case of a criminal Proceeding, had no reasonable cause
to believe that such conduct was unlawful. For purposes of this Article 4 and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, or by settlement, shall be
deemed to be a successful result as to such claim, issue or matter. ARTICLE 5
INDEMNIFICATION FOR EXPENSES OF A WITNESS Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, Indemnitee shall be indemnified, held harmless and exonerated against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith. 8



--------------------------------------------------------------------------------



 
[formofindemnification011.jpg]
ARTICLE 6 ADDITIONAL INDEMNIFICATION, HOLD HARMLESS AND EXONERATION RIGHTS In
addition to and notwithstanding any limitations in Articles 2, 3 or 4, but
subject to Article 8, the Company shall indemnify, hold harmless and exonerate
Indemnitee to the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) law if Indemnitee is, was or is threatened to be
made a party to or a participant in, any Proceeding (including a Proceeding by
or in the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, fines, penalties and, subject to Section 10.3, penalties
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
the Proceeding. No indemnity shall be available under this Article 6 on account
of Indemnitee’s conduct that constitutes a breach of Indemnitee’s duty of
loyalty to the Company or its stockholders or is an act or omission not in good
faith or that involves intentional misconduct or a knowing violation of the law.
ARTICLE 7 CONTRIBUTION IN THE EVENT OF JOINT LIABILITY 7.1. To the fullest
extent not prohibited by (and not merely to the extent affirmatively permitted
by) law, if the indemnification rights provided for in this Agreement are
unavailable to Indemnitee in whole or in part for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall pay, in the first instance,
the entire amount incurred by Indemnitee, whether for judgments, liabilities,
fines, penalties, amounts paid or to be paid in settlement and/or for Expenses,
in connection with any Proceeding without requiring Indemnitee to contribute to
such payment, and the Company hereby waives and relinquishes any right of
contribution it may have at any time against Indemnitee. 7.2. The Company shall
not enter into any settlement of any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding) unless such
settlement provides for a full and final release of all claims asserted against
Indemnitee. 7.3. The Company hereby agrees to fully indemnify, hold harmless and
exonerate Indemnitee from any claims for contribution which may be brought by
officers, directors or employees of the Company (other than Indemnitee) who may
be jointly liable with Indemnitee. 9



--------------------------------------------------------------------------------



 
[formofindemnification012.jpg]
ARTICLE 8 EXCLUSIONS 8.1. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity,
contribution or advancement of Expenses in connection with any claim made
against Indemnitee: (a) except as provided in Section 15.4, for which payment
has actually been made to or on behalf of Indemnitee under any insurance policy
of the Company or its Subsidiaries or other indemnity provision of the Company
or its Subsidiaries, except with respect to any excess beyond the amount paid
under any insurance policy, contract, agreement, other indemnity provision or
otherwise; or (b) for an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Exchange Act (or any similar successor statute)
or similar provisions of state statutory law or common law; or (c) in connection
with any Proceeding (or any part of any Proceeding) initiated or brought
voluntarily by Indemnitee, including, without limitation, any Proceeding (or any
part of any Proceeding) initiated by Indemnitee against the Company or its
directors, officers, managers, managing members, employees or other indemnitees,
other than a Proceeding initiated by Indemnitee to enforce its rights under this
Agreement, unless (i) the Board authorized the Proceeding (or any part of any
Proceeding) or (ii) the Company provides the indemnification payment, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law; or (d) for the payment of amounts required to be reimbursed to the Company
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, as amended, or any
similar successor statute; or (e) for any payment to Indemnitee that is
determined to be unlawful by a final judgment or other adjudication of a court
or arbitration, arbitral or administrative body of competent jurisdiction as to
which there is no further right or option of appeal or the time within which an
appeal must be filed has expired without such filing and under the procedures
and subject to the presumptions of this Agreement; or (f) in connection with any
Proceeding initiated by Indemnitee to enforce its rights under this Agreement if
a court or arbitration, arbitral or administrative body of competent
jurisdiction determines by final judicial decision that each of the material
assertions made by Indemnitee in such Proceeding was not made in good faith or
was frivolous. The exclusions in this Article 8 shall not apply to counterclaims
or affirmative defenses asserted by Indemnitee in an action brought against
Indemnitee. 10



--------------------------------------------------------------------------------



 
[formofindemnification013.jpg]
ARTICLE 9 ADVANCES OF EXPENSES; SELECTION OF LAW FIRM 9.1. Subject to Article 8,
the Company shall, unless prohibited by applicable law, advance the Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding within
ten business days after the receipt by the Company of a statement or statements
requesting such advances, together with a reasonably detailed written
explanation of the basis therefor and an itemization of legal fees and
disbursements in reasonable detail, from time to time, whether prior to or after
final disposition of any Proceeding. Advances shall be unsecured and interest
free. Indemnitee shall qualify for advances, to the fullest extent permitted by
this Agreement, solely upon the execution and delivery to the Company of an
undertaking providing that Indemnitee undertakes to repay the advance to the
extent that it is ultimately determined, by final judicial decision of a court
or arbitration, arbitral or administrative body of competent jurisdiction from
which there is no further right to appeal, that Indemnitee is not entitled to be
indemnified by the Company under the provisions of this Agreement or pursuant to
applicable law. This Section 9.1 shall not apply to any claim made by Indemnitee
for which an indemnification payment is excluded pursuant to Article 8. 9.2. If
the Company shall be obligated under Section 9.1 hereof to pay the Expenses of
any Proceeding against Indemnitee, then the Company shall be entitled to assume
the defense of such Proceeding upon the delivery to Indemnitee of written notice
of its election to do so. If the Company elects to assume the defense of such
Proceeding, then unless the plaintiff or plaintiffs in such Proceeding include
one or more Persons holding, together with his, her or its Affiliates, in the
aggregate, a majority of the combined voting power of the Company’s then
outstanding Voting Securities, the Company shall assume such defense using a
single law firm (in addition to local counsel) selected by the Company
representing Indemnitee and other present and former directors or officers of
the Company. The retention of such law firm by the Company shall be subject to
prior written approval by Indemnitee, which approval shall not be unreasonably
withheld, delayed or conditioned. If the Company elects to assume the defense of
such Proceeding and the plaintiff or plaintiffs in such Proceeding include one
or more Persons holding, together with his, her or its Affiliates, in the
aggregate, a majority of the combined voting power of the Company’s then
outstanding Voting Securities, then the Company shall assume such defense using
a single law firm (in addition to local counsel) selected by Indemnitee and any
other present or former directors or officers of the Company who are parties to
such Proceeding. After (x) in the case of retention of any such law firm
selected by the Company, delivery of the required notice to Indemnitee, approval
of such law firm by Indemnitee and the retention of such law firm by the
Company, or (y) in the case of retention of any such law firm selected by
Indemnitee, the completion of such retention, the Company will not be liable to
Indemnitee under this Agreement for any Expenses of any other law firm incurred
by Indemnitee after the date that such first law firm is retained by the Company
with respect to the same Proceeding; provided, that in the case of retention of
any such law firm selected by the Company 11



--------------------------------------------------------------------------------



 
[formofindemnification014.jpg]
(a) Indemnitee shall have the right to retain a separate law firm in any such
Proceeding at Indemnitee’s sole expense; and (b) if (i) the retention of a law
firm by Indemnitee has been previously authorized by the Company in writing,
(ii) Indemnitee shall have reasonably concluded that (1) there may be a conflict
of interest between either (x) the Company and Indemnitee or (y) Indemnitee and
another present or former director or officer of the Company also represented by
such law firm in the conduct of any such defense, or (2) there may be defenses
available to Indemnitee that are incompatible or inconsistent with those
available to the Company or another present or former director represented by
such law firm in the conduct of such defense, or (iii) the Company shall not, in
fact, have retained a law firm to prosecute the defense of such Proceeding
within thirty days, then the reasonable Expenses of a single law firm retained
by Indemnitee shall be at the expense of the Company. Notwithstanding anything
else to the contrary in this Section 9.2, the Company will not be entitled
without the written consent of the Indemnitee to assume the defense of any
Proceeding brought by or in the right of the Company. ARTICLE 10 PROCEDURE FOR
NOTIFICATION; DEFENSE OF CLAIM; SETTLEMENT 10.1. Indemnitee shall, as a
condition precedent to Indemnitee’s right to be indemnified under this
Agreement, give the Company notice in writing promptly of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement; provided, however, that a delay in giving such notice shall not
deprive Indemnitee of any right to be indemnified under this Agreement unless,
and then only to the extent that, such delay is materially prejudicial to the
defense of such claim. The omission or delay to notify the Company will not
relieve the Company from any liability for indemnification which it may have to
Indemnitee otherwise than under this Agreement. The Secretary of the Company
shall, promptly upon receipt of such a request for indemnification, advise the
Board in writing that Indemnitee has requested indemnification. 10.2. The
Company will be entitled to participate in the Proceeding at its own expense.
10.3. The Company shall have no obligation to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any claim effected without the
Company’s prior written consent, provided the Company has not breached its
obligations hereunder. The Company shall not settle any claim, including,
without limitation, any claim in which it takes the position that Indemnitee is
not entitled to indemnification in connection with such settlement, nor shall
the Company settle any claim which would impose any fine or obligation on
Indemnitee or attribute to Indemnitee any admission of liability, without
Indemnitee’s prior written consent. Neither the Company nor Indemnitee shall
unreasonably withhold, delay or condition their consent to any proposed
settlement. 12



--------------------------------------------------------------------------------



 
[formofindemnification015.jpg]
ARTICLE 11 PROCEDURE UPON APPLICATION FOR INDEMNIFICATION 11.1. Upon written
request by Indemnitee for indemnification pursuant to the first sentence of
Section 10.1, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case: (a) by a
majority of the Company’s stockholders, (b) if a Change in Control shall have
occurred, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee; or (c) if a Change in Control shall not
have occurred, (i) by a majority vote of the Disinterested Directors (provided
there is a minimum of three Disinterested Directors), even though less than a
quorum of the Board, (ii) by a committee of Disinterested Directors designated
by a majority vote of the Disinterested Directors (provided there is a minimum
of three Disinterested Directors), even though less than a quorum of the Board,
or (iii) if there are less than three Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee, and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten business days after such determination and any future
amounts due to Indemnitee shall be paid in accordance with this Agreement.
Indemnitee shall cooperate with the Persons making such determination with
respect to Indemnitee’s entitlement to indemnification, including, without
limitation, providing to such Persons upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination, provided, that nothing contained in this
Agreement shall require Indemnitee to waive any privilege Indemnitee may have.
Any costs or Expenses (including, without limitation, reasonable and documented
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the Persons making such determination shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom. 11.2. If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 11.1
hereof, the Independent Counsel shall be selected as provided in this Section
11.2. If a Change in Control shall not have occurred, the Independent Counsel
shall be selected by the Board, and the Company shall give written notice to
Indemnitee advising Indemnitee of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board, in which event the preceding sentence shall
apply), and Indemnitee shall give written notice to the Company advising it of
the identity of the Independent Counsel so selected. In either event, Indemnitee
or the Company, as the case may be, may, within thirty days after such written
notice of selection shall have been given, deliver to the Company or to
Indemnitee, as the case may be, a written objection to such selection; provided,
13



--------------------------------------------------------------------------------



 
[formofindemnification016.jpg]
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Article 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court or arbitration, arbitral or administrative body has
determined that such objection is without merit. If, within thirty days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 10.1 hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may seek arbitration for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the arbitrator or by
such other person as the arbitrator shall designate, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11.1 hereof. Such arbitration referred to in
the previous sentence shall be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association, and
Article 13 hereof shall apply in respect of such arbitration and the Company and
Indemnitee. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 13.1 of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing). ARTICLE 12
PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS 12.1. In making a determination
with respect to entitlement to indemnification hereunder, the Person making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 10.1 of this Agreement. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence. Neither the failure of the Company (including by its
Board, its Independent Counsel and its stockholders) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification or advancement of expenses is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its Board, its Independent Counsel
and its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct. 12.2. If the Person
empowered or selected under Article 11 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty days after receipt by the Company of the 14



--------------------------------------------------------------------------------



 
[formofindemnification017.jpg]
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (a) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(b) a final judicial determination that any or all such indemnification is
expressly prohibited under applicable law; provided, however, that such
sixty-day period may be extended for a reasonable time, not to exceed an
additional thirty days, if the Person making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto, provided further that, if final selection of Independent Counsel has
not occurred within thirty days after receipt by the Company of the request for
indemnification, such sixty-day period may be after the final selection of
Independent Counsel pursuant to Section 11.2. 12.3. The termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement (with or without court approval), conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful. 12.4. For purposes of any determination of good faith
pursuant to this Agreement, Indemnitee shall be deemed to have acted in good
faith if, among other things, Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the directors or officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise, its board of directors, any committee of the board of directors
or any director, or on information or records given or reports made to the
Enterprise, its board of directors, any committee of the board of directors or
any director, by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Enterprise, its board of
directors, any committee of the board of directors or any director. The
provisions of this Section 12.4 shall not be deemed to be exclusive or to limit
in any way the other circumstances in which Indemnitee may be deemed or found to
have met the applicable standard of conduct set forth in this Agreement. In any
event, it shall be presumed that Indemnitee has at all times acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion by clear and convincing
evidence. 12.5. The knowledge and/or actions, or failure to act, of any other
director, officer, trustee, partner, managing member, fiduciary, agent or
employee of 15



--------------------------------------------------------------------------------



 
[formofindemnification018.jpg]
the Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement. 12.6. The Company
acknowledges that a settlement or other disposition short of final judgment may
be successful if it permits a party to avoid expense, delay, distraction,
disruption and uncertainty. In the event that any action, claim or proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
action, claim or proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such action, suit or proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence. ARTICLE 13 REMEDIES OF INDEMNITEE
13.1. In the event that (a) a determination is made pursuant to Article 11 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (b) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Article 9 of this Agreement, (c)
no determination of entitlement to indemnification shall have been made pursuant
to Section 11.1 of this Agreement within thirty days after receipt by the
Company of the request for indemnification and of reasonable documentation and
information which Indemnitee may be called upon to provide pursuant to Section
11.1, (d) payment of indemnification is not made pursuant to Articles 4, 5, 6 or
the last sentence of Section 11.1 of this Agreement within ten business days
after receipt by the Company of a written request therefor, (e) a contribution
payment is not made in a timely manner pursuant to Article 7 of this Agreement,
(f) payment of indemnification pursuant to Article 3 or 6 of this Agreement is
not made within thirty days after a determination has been made that Indemnitee
is entitled to indemnification or (g) the Company or any representative thereof
takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication by a court of competent jurisdiction of Indemnitee’s entitlement
to such indemnification, contribution or advancement of Expenses. Alternatively,
Indemnitee, at his or her option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Except as set forth herein, the provisions
of Delaware law (without regard to its conflict of laws rules) shall apply to
any such arbitration. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration. The award rendered by such
arbitration will be final and binding upon the parties hereto, and final
judgment on the arbitration award may be entered in any court of competent
jurisdiction. 16



--------------------------------------------------------------------------------



 
[formofindemnification019.jpg]
13.2. In the event that a determination shall have been made pursuant to Section
11.1 of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Article 13 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination.
In any judicial proceeding or arbitration commenced pursuant to this Article 13,
Indemnitee shall be presumed to be entitled to receive advances of Expenses
under this Agreement and the Company shall have the burden of proving Indemnitee
is not entitled to indemnification or advancement of Expenses, as the case may
be, and the Company may not refer to or introduce into evidence any
determination pursuant to Section 11.1 of this Agreement adverse to Indemnitee
for any purpose. If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Article 13, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Article 9 until a final determination is
made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal shall have been exhausted or lapsed). 13.3. If a
determination shall have been made pursuant to Section 11.1 of this Agreement
that Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Article 13, absent (a) a misstatement by Indemnitee of a material fact
or an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification or (b)
a prohibition of such indemnification under applicable law. 13.4. The Company
shall be precluded from asserting in any judicial proceeding or arbitration
commenced pursuant to this Article 13 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. 13.5. The Company shall indemnify and hold
harmless Indemnitee to the fullest extent permitted by law against all Expenses
and, if requested by Indemnitee, shall (within ten business days after the
Company’s receipt of such written request) pay to Indemnitee, to the fullest
extent permitted by applicable law, such Expenses which are incurred by
Indemnitee in connection with any judicial proceeding or arbitration brought by
Indemnitee (a) to enforce his or her rights under, or to recover damages for
breach of, this Agreement or any other indemnification, advancement or
contribution agreement or provision of the Certificate of Incorporation, or the
By-Laws now or hereafter in effect; or (b) for recovery or advances under any
insurance policy maintained by any person for the benefit of Indemnitee,
regardless of the outcome and whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement, contribution or insurance
recovery, as the case may be (unless such judicial proceeding or arbitration was
not brought by Indemnitee in good faith). 17



--------------------------------------------------------------------------------



 
[formofindemnification020.jpg]
13.6. Interest shall be paid by the Company to Indemnitee at the legal rate
under Delaware law for amounts which the Company indemnifies, or is obliged to
indemnify, for the period commencing with the date on which Indemnitee requests
indemnification, contribution, reimbursement or advancement of any Expenses and
ending with the date on which such payment is made to Indemnitee by the Company.
ARTICLE 14 SECURITY Notwithstanding anything herein to the contrary, to the
extent requested by Indemnitee and approved by the Board, the Company may, as
permitted by applicable securities laws, at any time and from time to time
provide security to Indemnitee for the Company’s obligations hereunder through
an irrevocable bank line of credit, funded trust or other collateral. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of Indemnitee. ARTICLE 15 NON-EXCLUSIVITY; SURVIVAL OF
RIGHTS; INSURANCE; PRIMACY OF INDEMNIFICATION; SUBROGATION 15.1. The rights of
Indemnitee as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate of Incorporation, the By-Laws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. To the extent that a
change in applicable law, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Certificate of Incorporation, the By-Laws or this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy. 15.2. The DGCL and the Certificate of
Incorporation permit the Company to purchase and maintain insurance or furnish
similar protection or make other arrangements, including, but not limited to,
providing a trust fund, letter of credit or surety bond (“Indemnification
Arrangements”) on behalf of Indemnitee against any liability asserted against
Indemnitee or incurred by or on behalf of Indemnitee or in such capacity as a
director, officer, employee or agent of the Company, or arising out of his or
her status as such, whether or not the Company would have the power to indemnify
Indemnitee against such liability under the provisions of this Agreement or
under the DGCL, as it may then be in effect. The 18



--------------------------------------------------------------------------------



 
[formofindemnification021.jpg]
purchase, establishment and maintenance of any such Indemnification Arrangement
shall not in any way limit or affect the rights and obligations of the Company
or of Indemnitee under this Agreement except as expressly provided herein, and
the execution and delivery of this Agreement by the Company and Indemnitee shall
not in any way limit or affect the rights and obligations of the Company or the
other party or parties thereto under any such Indemnification Arrangement. 15.3.
To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, trustees, partners,
managers, managing members, fiduciaries, employees or agents of the Company or
of any other Enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, trustee, partner, manager, managing member, fiduciary,
employee or agent under such policy or policies. If, at the time the Company
receives notice from any source of a Proceeding as to which Indemnitee is a
party or a participant (as a witness or otherwise), the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
the commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies and Indemnitee shall promptly cooperate with any
request by the Company or insurers in connection with such action. 15.4. The
Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of Expenses and/or insurance provided by the
Indemnitee-Related Entities. The Company hereby agrees (i) that it is the
indemnitor of first resort (i.e., its obligations to Indemnitee are primary and
any obligation of the Indemnitee-Related Entities to advance Expenses or to
provide indemnification for the same Expenses or liabilities incurred by
Indemnitee are secondary), (ii) that it shall be required to advance the full
amount of Expenses incurred by Indemnitee and shall be liable for the full
amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent not prohibited by (and not merely to the extent
affirmatively permitted by) applicable law and as required by the terms of this
Agreement and the Certificate of Incorporation or the By-Laws (or any other
agreement between the Company and Indemnitee), without regard to any rights
Indemnitee may have against the Indemnitee-Related Entities and (iii) that it
irrevocably waives, relinquishes and releases the Indemnitee-Related Entities
from any and all claims against the Indemnitee-Related Entities for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the
Indemnitee-Related Entities on behalf of Indemnitee with respect to any claim
for which Indemnitee has sought indemnification from the Company shall reduce or
otherwise alter the rights of Indemnitee or the obligations of the Company
hereunder. Under no circumstance shall the Company be entitled to any right of
subrogation or contribution by the Indemnitee-Related Entities. In the event
that any 19



--------------------------------------------------------------------------------



 
[formofindemnification022.jpg]
of the Indemnitee-Related Entities shall make any advancement or payment on
behalf of Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company, the Indemnitee-Related Entity making such
payment shall have a right of contribution and/or be subrogated to the extent of
such advancement or payment to all of the rights of recovery of Indemnitee
against the Company, and Indemnitee shall execute all papers reasonably required
and take all action reasonably necessary to secure such rights, including,
without limitation, execution of such documents as are necessary to enable the
Indemnitee-Related Entities to bring suit to enforce such rights. The Company
and Indemnitee agree that the Indemnitee-Related Entities are express third
party beneficiaries of the terms of this Section 15.4, entitled to enforce this
Section 15.4 as though each of the Indemnitee-Related Entities were a party to
this Agreement. 15.5. Except as provided in Section 15.4, in the event of any
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee (other than against
the Indemnitee-Related Entities), who shall execute all papers reasonably
required and take all action reasonably necessary to secure such rights,
including, without limitation, execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights. 15.6. Except as
provided in Section 15.4, the Company shall not be liable under this Agreement
to make any payment of amounts otherwise indemnifiable hereunder (or for which
advancement is provided hereunder) if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise. 15.7. Except as provided in Section 15.4, the Company’s
obligation to indemnify or advance Expenses hereunder to Indemnitee who is or
was serving at the request of the Company as a director, officer, trustee,
partner, managing member, fiduciary, employee or agent of any other Enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification payments or advancement of Expenses from such Enterprise.
Notwithstanding any other provision of this Agreement to the contrary, (a)
Indemnitee shall have no obligation to reduce, offset, allocate, pursue or
apportion any indemnification advancement, contribution or insurance coverage
among multiple parties possessing such duties to Indemnitee prior to the
Company’s satisfaction and performance of all its obligations under this
Agreement, and (b) the Company shall perform fully its obligations under this
Agreement without regard to whether Indemnitee holds, may pursue or has pursued
any indemnification, advancement, contribution or insurance coverage rights
against any person or entity other than the Company. 20



--------------------------------------------------------------------------------



 
[formofindemnification023.jpg]
ARTICLE 16 ENFORCEMENT AND BINDING EFFECT 16.1. The Company expressly confirms
and agrees that it has entered into this Agreement and assumed the obligations
imposed on it hereby in order to induce Indemnitee to serve or continue to serve
as a director, officer or key employee of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving or
continuing to serve as a director, officer or key employee of the Company. 16.2.
This Agreement shall be effective as of the date set forth on the first page and
may apply to acts or omissions of Indemnitee which occurred prior to such date
if Indemnitee was an officer, director, employee or other agent of the Company,
or was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent of another
corporation, limited liability company, partnership, joint venture, trust or
other enterprise, at the time such act or omission occurred. 16.3. The Company
and Indemnitee agree herein that a monetary remedy for breach of this Agreement,
at some later date, may be inadequate, impracticable and difficult to prove, and
further agree that such breach may cause Indemnitee irreparable harm.
Accordingly, the parties hereto agree that Indemnitee may enforce this Agreement
by seeking, among other things, injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled. The Company and Indemnitee further agree that Indemnitee shall be
entitled to such specific performance and injunctive relief, including, without
limitation, temporary restraining orders, preliminary injunctions and permanent
injunctions, without the necessity of posting bonds or other undertaking in
connection therewith. The Company acknowledges that in the absence of a waiver,
a bond or undertaking may be required of Indemnitee by the Court, and the
Company hereby waives any such requirement of such a bond or undertaking.
ARTICLE 17 MISCELLANEOUS 17.1. Successors and Assigns. This Agreement shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and Indemnitee’s assigns, heirs, executors and
administrators. The Company shall require and cause any successor (whether
direct or indirect successor by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance reasonably satisfactory
to Indemnitee, expressly to assume 21



--------------------------------------------------------------------------------



 
[formofindemnification024.jpg]
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. 17.2. Section 409A. It is intended that any indemnification payment or
advancement of Expenses made hereunder shall be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”) pursuant to Treasury Regulation Section 1.409A- 1(b)(10).
Notwithstanding the foregoing, if any indemnification payment or advancement of
Expenses made hereunder shall be determined to be “nonqualified deferred
compensation” within the meaning of Section 409A, then (i) the amount of the
indemnification payment or advancement of Expenses during one taxable year shall
not affect the amount of the indemnification payments or advancement of Expenses
during any other taxable year, (ii) the indemnification payments or advancement
of Expenses must be made on or before the last day of the Indemnitee’s taxable
year following the year in which the expense was incurred and (iii) the right to
indemnification payments or advancement of Expenses hereunder is not subject to
liquidation or exchange for another benefit. 17.3. Severability. In the event
that any provision of this Agreement is determined by a court to require the
Company to do or to fail to do an act which is in violation of applicable law,
such provision (including, without limitation, any provision within a single
Article, Section, paragraph or sentence) shall be limited or modified in its
application to the minimum extent necessary to avoid a violation of law, and, as
so limited or modified, such provision and the balance of this Agreement shall
be enforceable in accordance with their terms to the fullest extent permitted by
law. 17.4. Entire Agreement. Without limiting any of the rights of Indemnitee
under the Certificate of Incorporation or By-Laws, this Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral,
written and implied, between the parties hereto with respect to the subject
matter hereof. 17.5. Modification, Waiver and Termination. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by each of the parties hereto. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in Indemnitee’s Corporate Status prior to
such amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver. 17.6.
Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed or (b) mailed by 22



--------------------------------------------------------------------------------



 
[formofindemnification025.jpg]
certified or registered mail with postage prepaid on the third business day
after the date on which it is so mailed: (i) If to Indemnitee, at the address
indicated on the signature page of this Agreement, or such other address as
Indemnitee shall provide in writing to the Company. (ii) If to the Company, to:
ADT Inc. 1501 Yamato Road Boca Raton, FL 33431 Attn: Chief Legal Officer
Telephone: (561) 988-3600 or to any other address as may have been furnished to
Indemnitee in writing by the Company. 17.7. Applicable Law. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. If, notwithstanding the foregoing sentence, a
court of competent jurisdiction shall make a final determination that the
provisions of the law of any state other than Delaware govern indemnification by
the Company of Indemnitee, then the indemnification provided under this
Agreement shall in all instances be enforceable to the fullest extent permitted
under such law, notwithstanding any provision of this Agreement to the contrary.
17.8. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement. 17.9. Headings. The
headings of the paragraphs of this Agreement are inserted for convenience only
and shall not be deemed to constitute part of this Agreement or to affect the
construction thereof. 17.10. Representation by Counsel. Each of the parties has
been represented by and has had an opportunity to consult legal counsel in
connection with the negotiation and execution of this Agreement. No provision of
this Agreement shall be construed against or interpreted to the disadvantage of
any party by any court or arbitrator or any governmental authority by reason of
such party having drafted or being deemed to have drafted such provision. 17.11.
Period of Limitations. No legal action shall be brought and no cause of action
shall be asserted by or in the right of the Company, the Indemnitee, or
Indemnitee’s spouse, heirs, executors or personal or legal representatives
against the Company, Indemnitee, or Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company, the 23



--------------------------------------------------------------------------------



 
[formofindemnification026.jpg]
Indemnitee, or Indemnitee’s spouse, heirs, executors or personal or legal
representatives, shall be extinguished and deemed released unless asserted by
the timely filing of a legal action within such two-year period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, such shorter period shall govern. 17.12. Additional
Acts. If for the validation of any of the provisions in this Agreement any act,
resolution, approval or other procedure is required, the Company undertakes to
cause such act, resolution, approval or other procedure to be affected or
adopted in a manner that will enable the Company to fulfill its obligations
under this Agreement. [Signature page follows] 24



--------------------------------------------------------------------------------



 
[formofindemnification027.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the day and year first above written. COMPANY: ADT INC. By:
___________________________ Name: [] Title: [] INDEMNITEE: By: Name: []
[Signature page to Indemnification Agreement]



--------------------------------------------------------------------------------



 